                                                     0


                                                                                              SKiSEK'H
                              IN THE UNITED STATES DISTRICT COURT
                                                                                             y [ir~"
                                                                                                      JUL 1 ? 2021
                             FOR THE EASTERN DISTRICT OF NEW YORK


                                                                                             PRO SE OFRCE
                                                             Complaint for a Civil Case


                                                             Case No.
(Write thefull name ofeach plaintiffwho isfiling this
                                                             (to befilled in by the Clerk's Office)
complaint. Ifthe names ofall the plaintiffs cannotfit in
the space above, please write "see attached" in the space
                                                             Juiy Trial:      VyYes          □ No
and attach an additionalpage with thefull list ofnames.)
                                                                               (check one)
 ®i(innfl.UJ5(UD ofotfe ft.C.
    -against-

liy. i^u-} pfpi, m itE
T)P.I SiYi'forieV I ( i u kg Boye>
                                                             CV 21-3962                                              -a
                             F^nL-U-fonc-g
(Wn^^fulfmme ofm defendant who is being sued.
Ifthe names ofall the defendants cannotfit in the space                    GUJARATI, J.
above, please write "see attached" in the space and attach
an additionalpage with thefull list ofnames.)

                                                                           bloom, mj.
